Argued October 28, 1942.
Rents for a property held by husband and wife as tenants by entireties were collected by defendants who acted as real estate agents for the property. The net rents were paid as received during the rental periods to the husband by defendants. The wife claims that she was entitled to an accounting by defendants for her share.
Either spouse, where land is held by entireties and so long as the marriage subsists, has the power to lease and receive the rents as they accrue and give an acquittance for the money so paid. Fish et ux. v. Kaye, 134 Pa. Super. 49, 53,4 A.2d 190; Wakefield v. Wakefield, 149 Pa. Super. 9, 13,25 A.2d 841; Gasner v. Pierce et al., 286 Pa. 529, 533, 134 A. 494;O'Malley v. O'Malley, 272 Pa. 528, 533, 116 A. 500; Madden et al.v. Gosztonyi Savings  Trust Co., 331 Pa. 476, 488, 200 A. 624.
The appeal is dismissed.